It appears from the allegation stated by Lansdale, which is not denied by Graves, and which is supported by the deposition in the cause, that Graves applied to Lansdale, and told him that unless a partial payment was made on that day, he would commence suit on the note in which Lansdale was security. Lansdale asked how much would do for present service ? Graves replied, twenty dollars. Lansdale then assured him that Horton should pay that sum on that day. Graves admits that Horton did pay on that day twenty dollars and nine pence, which he says he applied to other debts due him by Horton.
At the time when Horton made this payment, Graves must have known that it was made in consequence of the conversation which had previously taken place between him and Lansdale; that it was made at the instance and through the means of Lansdale ; wherefore, this court is of opinion that Graves should have ap*216plied this payment to the credit of the note in which Lansdale is security, and not to any other debt due by Horton to Graves, for it ought to be considered as a payment made by Lansdale, who owed no other debt’to Graves. It is.therefore decreed and ordered, that the said decree be reversed with costs; that the cause be remanded to the Washington circuit court, with directions to make the injunction perpetual as to the said £6 09, and decree to the appellants their costs in that suit in chancery in the late court of quarter sessions for the said county; which is ordered to be certified to the circuit court of said county.